El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En este caso la parte apelada solicita la desestimación del recurso basándose en que la apelación se interpuso el 9 de octubre de 1926, en que el apelante optó por la trans-cripción de la evidencia preparada por el taquígrafo, en que la corte ordenó a dicho funcionario que preparara la transcripción y en que no obstante haber transcurrido 238 días a la fecha de la moción, la transcripción de los autos no ha sido archivada en esta Corte Suprema, todo lo cual demuestra que el recurso no ha sido proseguido con la de-*157bida diligencia. Se invoca la regia 59 del Reglamento de este tribunal.
La moción está jurada y fné notificada al abogado de la parte apelante el 14 de junio de 1927. Señalada sn vista para el 11 de julio actual, se notificó el señalamiento a los abogados de las partes el mismo día 14 de junio ultimo. Sólo compareció al acto de la vista la parte apelada, por su abogado. La parte apelante ni compareció ni se ña opuesto por escrito ni de otro modo a la petición de la apelada.
La regla invocada dice:
“Expirado el término de noventa días desde la fecha en que se presentare el escrito de apelación, y no obstante las prórrogas conce-didas por la corte inferior, el Tribunal a discreción podrá desesti-mar una apelación que no haya sido anteriormente registrada en este Tribunal, mediante moción presentada al efecto, si se probare satisfactoriamente que el apelante no ha proseguido su apelación con la diligencia debida o de buena fe, o que tal apelación es frívola.”
Interpretándola fiemos resuelto varias veces que no basta el mero transcurso de los noventa días para que se en-tienda probada la negligencia. También fiemos decidido en muefias ocasiones que comenzando a correr el término para archivar la transcripción de los autos en esta Corte Su-prema desde la feefia en que la corte de distrito aprueba la exposición del caso, la transcripción de la evidencia o el pliego de excepciones, es necesario alegar y probar que no existe pendiente de aprobación ninguno de diefios documen-tos en la corte inferior, para que la desestimación pueda decretarse.
Las circunstancias que concurren en éste no se presen-taron en los casos resueltos con anterioridad.
Es un fieefio que la regla existe. Se inspira en el deseo de que las apelaciones se tramiten lo más rápidamente que sea posible. Se presume que la sentencia dictada es justa. La parte perjudicada tiene el dereefio de apelar pero tiene también el deber de ser diligente. La regla fija el término de noventa días como bastante para los casos corrientes. *158Cuando transcurre dicho término y la parte apelada pide la aplicación de la regla, surge en la parte apelante el de-ber de explicar satisfactoriamente su conducta.
¿Lo ha hecho en el presente caso? Ella fué notificada de la moción en la que se alega como hemos visto que ha-bían transcurrido no ya 90 días sino 238 días y en la que se le hace expresamente el cargo de negligencia. A ella se le notificó el señalamiento de la vista de la moción con mayor antelación que la usual. T eso no obstante, ni com-pareció al acto de la vista, ni ha explicado en modo alguno sus gestiones. Su actitud sólo puede interpretarse en el sentido de aceptar el cargo de negligencia que se le hizo.
Siendo ello así, a pesar de no haberse demostrado si está o no pendiente de aprobación alguno de los documen-tos mencionados, aceptado por la propia parte apelante que no ha proseguido su apelación con la diligencia debida y habiendo transcurrido con exceso el término fijado por la regia 59 invocada, debe declararse con lugar la moción de la parle apelada y en su consecuencia desestimarse el re-curso.